Granger, J.
In a petition for a rehearing, our attention is called to a statement in the opinion, as follows: “The ca'se, in this particular, has been treated in argument as governed by the rules for marshaling assets, and, so treated, the result must be the same.” Counsel, on the application for a rehearing, are in contention a.s to the rule and its application. It will be seen that our disposition of the case is on other grounds as tO’ the State Bank Building Company and M. A. & L. J. Stick, who are the only parties contending asi to this particular question. With our conclusion that, because of the acts of the State Bank Building Company, its lien on the goods purchased by M. A. & L. J. Stick was lost, the statement in the opinion as to the application of the rule for marshaling assets is likely *96inaccurate; and as it is but incidental, and not important to the controlling thought of the opinion, it should be disregarded. The petition for a rehearing is overruled.